NO. 12-09-00384-CV

                     IN THE COURT OF APPEALS

         TWELFTH COURT OF APPEALS DISTRICT

                                 TYLER, TEXAS
GUILLERMO GALINDEZ,                           '    APPEAL FROM THE
APPELLANT

V.                                            '    COUNTY COURT AT LAW OF

JERALD HAIRFORD AND RICHARD
FOSTER, INDIVIDUALLY AND AS
PARTNERS OF ISIS                              '    SMITH COUNTY, TEXAS
REAL ESTATE SERVICES; ISIS
INVESTIGATIONS, INC., AND
TIM LEE, APPELLEES

                               MEMORANDUM OPINION
                                  PER CURIAM
      This appeal is being dismissed for failure to comply with the Texas Rules of
 Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant to rule 32.1, the docketing
 statement was due to have been filed at the time the appeal was perfected, i.e.,
 October 14, 2009. See TEX. R. APP. P. 32.1. On November 13, 2009, this court
 notified Appellant, Guillermo Galindez, that he should file a docketing statement
 immediately if he had not already done so. On the same date, by separate letter, this
 court notified Galindez that the filing fee was due on or before November 23, 2009.
      Because Galindez did not file the docketing statement as requested in our
 November 13, 2009 letter, this court issued a second notice on December 4, 2009
 advising Galindez that the docketing statement was past due. The notice also advised
 Galindez that the filing fee in the appeal was due to have been paid on or before
 November 23, 2009, but had not been received. See TEX. R. APP. P. 5. The notice
 further provided that unless the docketing statement and filing fee were filed on or
 before December 14, 2009, the appeal would be presented for dismissal in accordance
 with Texas Rule of Appellate Procedure 42.3. The date for filing the docketing
statement and the filing fee have passed, and Galindez has not complied with the
court’s request or otherwise responded to the court’s notices. Because Galindez has
failed, after notice, to comply with rules 5 and 32.1, the appeal is dismissed. See TEX.
R. APP. P. 42.3(c).
Opinion delivered December 16, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                             (PUBLISH)